Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9 and 16 recite the limitation "for each of the specific members".  There is insufficient antecedent basis for this limitation "for each of the specific members" in the claims 1, 9 and 16.
Independent claims 1, 8, 9 and 16 recite the limitation "actual properties of the member”. Examiner unclear what is the standard of “actual properties of the member”. Is the “actual properties” referring to physical properties or measurement or required properties of the member? Applicant’s specification does not provide additional information or specific definition for “actual properties”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
accessing, by at least one processor, a model, wherein the model is comprised of a plurality of members; (obtain information from a model using generic computer component)
isolating, by at least one processor, a set of wall panels, wherein the wall panels are comprised of members; (mental process)

comparing, by at least one processor, the actual properties of the members are within a predetermined tolerance of a set of required properties for each of the specific members, wherein if the member is not within the set of required properties the member is conflicting; (mental process)
generating, by at least one processor, a list of all conflicting members.  (mental process)
The claimed concept is a method of evaluating part of the structure using properties and tolerance is directed to “Mental Process” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The obtaining data step is recited at a high level of generality (i.e., as a general means of obtaining input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “processor”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0071] Fig. 2 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. That is, simply using a conventional machine to obtain data. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computer implemented method of claim 1, wherein each member is analyzed for spatial positioning.  (mental process)

Claim 3. The computer implemented method of claim 1, further comprising, extracting, by at least one processor, all non-wall panel members from the model.  (mental process)

Claim 4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the wall panel members.  (mental process)

Claim 5. The computer implemented method of claim 4, wherein the features of the wall panel members are apertures and cutouts.  (mental process)

Claim 6. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, the conflicting member properties to within the predetermined tolerance of the set of required properties.  (mental process)

Claim 7. The computer implemented method of claim 6, wherein a priority is established for the member which is modified based on an interface type of the members.  (mental process)

Claim 8. The computer implemented method of claim 1, further comprising, categorizing, by at least one processor, the wall panel members based on the actual properties of the members.  (mental process)

Same conclusion for independent claims 9 and 16 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maly et al (US 2004/0073410 A1), hereinafter, Maly, in view of Pettersson (US 2015/0254376 A1).

Claim 1. A computer implemented method comprising: 
Maly discloses accessing, by at least one processor, a model, wherein the model is comprised of a plurality of members; 
Maly: [0040] “With respect to the data repository 28, the software of the invention has a number of relational product data files that provide information critical to the analysis and design of the structural products. The product data files include, for example, partner developed property files (e.g., via truss engineering system 32 or EWP engineering system 34). …” 
[0042] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. [correspond to accessing, by at least one processor, a model] The input from the designer module covers the spatial  the model is comprised of a plurality of members] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities).”
Maly discloses isolating, by at least one processor, a set of wall panels, wherein the wall panels are comprised of members; 
Maly: [0002] “Recently, more than one million new homes are built each year in North America. Within this residential building market, the cost of materials used in constructing the structural frames of the homes exceeds $20 billion annually. Notwithstanding the large market, builders, lumber dealers, and component suppliers lack an integrated software solution that defines the optimized structural solutions and complete material list for the structural frame (e.g., roof, walls, floors, accessories, connectors, etc.). [correspond to member / component / element / part of structure]”
[0028] “The user can also select products by verifying if a predetermined solution meets or exceeds all selected design criteria and looking across a range of products to determine a list of possible solutions. [correspond to isolating a set of selected member / component / element / part of structure] System 10 is designed to seek a "best system" solution within a range of verified and acceptable design solutions that generate the lowest costs. Software routines determine the lowest costs from a matrix of possible best system criterion but permit the user to manually select or override the 
Maly discloses analyzing, by at least one processor, each of the members of the wall panel and determining a set of actual properties of each of the members; 
Maly: [0042-0043] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to analyzing, by at least one processor, each of the members of the wall panel and determining a set of actual properties of each of the members] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities). A specifier/engineer preferences input module establishes the base gravity and lateral load values. This module also specifies all special loads and locations, sets the component and structure performance requirements, [correspond to a predetermined tolerance of a set of required properties for each of the specific members] and selects the appropriate member and system design methodology. The engineer module also determines all other "analysis and design" preferences and reviews individual components/designs.”
Maly discloses comparing, by at least one processor, the actual properties of the members are within a predetermined tolerance of a set of required properties for each of the specific members,


Maly does not appear to explicitly disclose wherein if the member is not within the set of required properties the member is conflicting; and generating, by at least one processor, a list of all conflicting members.  

However, Pettersson discloses comparing, by at least one processor, the actual properties of the members are within a predetermined tolerance of a set of required properties for each of the specific members, wherein if the member is not within the set of required properties the member is conflicting; [0121] “The data of these measurements are transmitted to a data procession centre 40, where the measured data is collected 410 and used for a virtual assembly 420 of representations of the components. Based on given tolerance levels an assembly check is performed 430 with the virtual assembly. If this check is positive, the components are transported to the construction site 110 and assembled 120 in order to build the structure. If the check is negative, which means that the structure cannot be built with the components as measured without violating the tolerance level of the structure and/or at least one component, [correspond to comparing, by at least one processor, the actual properties of the members are within a predetermined tolerance of a set of required properties for  the optimal solution for the problem is assessed 170, in particular by means of an optimization algorithm that is adapted to consider the time schedule, the delay and costs created by redesigning the structure, and the delay and costs created by reproducing or reworking a faulty component. …” and generating, by at least one processor, a list of all conflicting members [0133-0135] “Then, in order to check the second virtual assembly or the positioning of the parts, the outcome of these alternative steps is compared with the first virtual assembly. From this comparison and a comparison of measured and CAD part data it is determined if any parts do not conform to the generated CAD data and specifications. If the parts do conform to the generated CAD data and specifications, the parts are shipped to the assembly and construction location, what is then followed by assembling all parts and building the structure. The assembly at the construction or assembly location will start in the order that is described by the assembly list. Otherwise, a correction or an exchange of parts which do not conform to the generated CAD data and specifications is initialized. [correspond to generating, by at least one processor, a list of all conflicting members] Although not indicated in FIG. 4, this step may include a modification of the design in order to enable a mutual fitting of the parts, which would only then be followed by a correction of parts if necessary.”
Maly and Pettersson are analogous art because they are from the [insert the phrase “same field of endeavor” structure development analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maly and Pettersson 
The suggestion/motivation for doing so would have been Pettersson [0157] “As another possible problem solution may be undertaken a re-designing of the plant and/or correcting or re-manufacturing parts for the plant which do not conform with the CAD data or the specifications and generating a third virtual assembly of the plant, with the purpose that the third virtual assembly of the plant based on the modified design and/or the corrected or re-manufactured parts then fits the second virtual assembly of the support structure, which does in fact not correspond to its initial design.--This solution may be advantageous and more cost-effective particularly when the support structure is very expensive in comparison to the parts for the plant.”
Therefore, it would have been obvious to combine Maly and Pettersson to obtain the invention as specified in the instant claim(s).

Regarding Claim 9, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 9 recites “a computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprisingPage 28 of 31COEN20.US.U.0101”.
Maly discloses a computer program product comprising: a computer readable storage device readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprisingPage 28 of 31COEN20.US.U.0101 on [0060] “The invention may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices. Generally, program modules include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.”

Regarding Claim 16, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 16 recites “a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a methodPage 28 of 31COEN20.US.U.0101”.
Maly discloses a system comprising: a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method on [0060] “The invention may be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers or other devices. Generally, program modules include, but are not limited to, routines, programs, objects, components, and data structures that perform particular tasks or implement particular 

Claims 2, 10 and 17
Maly discloses wherein each member is analyzed for spatial positioning.  
Maly: [0042-0043] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to each member is analyzed for spatial positioning] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities). A specifier/engineer preferences input module establishes the base gravity and lateral load values. This module also specifies all special loads and locations, sets the component and structure performance requirements, and selects the appropriate member and system design methodology. The engineer module also determines all other "analysis and design" preferences and reviews individual components/designs.”

Claims 3, 11 and 18
 further comprising, extracting, by at least one processor, all non-wall panel members from the model.  
Maly: [0029-0030] “Further, system 10 allows for selection and specification of materials that are not specifically designed but are important to the complete structural frame and/or the accumulation of materials for the generation of a cost for the complete structure. Non-structural materials include, for example, construction materials, opening closures, covering materials, and insulation materials. In addition to the design and selection of primary members and secondary members (i.e., members not carrying other members), system 10 can design and automatically select accessory materials from a range of products using rules-based or load-based logic. Accessory materials include bearing location accessories (e.g., blocking, decking edge blocking, and ladder panels) and non-bearing locations accessories (e.g., bridging and bracing). The system 10 further has the ability to analyze and design mechanical connectors that tie various products, systems, or subsystems together to complete the structural frame. [correspond to extracting, by at least one processor, all non-wall panel members from the model] The capabilities of this module include multiple manufacturer capability; designation for specific application and load requirements; consideration for multiple applications and conditions; and generic connector specifications.”

Claims 4, 12 and 19
Maly discloses further comprising, identifying, by one or more processors, the features of the wall panel members.  
 System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings.”

Claims 5, 13 and 20
Maly discloses wherein the features of the wall panel members are apertures and cutouts.  
Maly: [0027] “In one embodiment, the system 10 handles essentially every aspect of designing an optimized structural frame for a building. The invention implements software, either in multiple modules or in an integrated, single module, to cover residential structural applications and systems from the foundation to the roof of the structure. The structural applications include at least the roof, walls, floors, connections,  System 10 allows a user to develop both structural and component level loads from gravity, wind, and seismic forces as defined in, for example, the International Building Code, for all members and components of the structural frame. A user-selectable option permits the user to automatically detect and generate primary members (i.e., structural members or components supporting other members or components) for internally generated loads from upper levels and for user defined openings.”

Claims 6 and 14
Pettersson discloses further comprising, modifying, by at least one processor, the conflicting member properties to within the predetermined tolerance of the set of required properties.  
Pettersson [0135] ‘Otherwise, a correction or an exchange of parts which do not conform to the generated CAD data and specifications is initialized. Although not indicated in FIG. 4, this step may include a modification of the design in order to enable a mutual fitting of the parts, which would only then be followed by a correction of parts if necessary.”

Claims 7 and 15
Maly discloses wherein a priority is established for the member which is modified based on an interface type of the members.  
 and sets material list preferences and other framing practices options.”

Claim 8. The computer implemented method of claim 1, further comprising, Maly discloses categorizing, by at least one processor, the wall panel members based on the actual properties of the members.  
Maly [0042] “As described above, the interface modules executed by client computers 12 include a designer/spatial modeling input module. The input from the designer module covers the spatial modeling of the job and includes the locations and parameters that define the basic structural elements (walls, roofs, floors, openings, objects, etc) and the resulting primary and secondary component definitions. [correspond to categorizing, by at least one processor, the wall panel members based on the actual properties of the members] This module can interpret click points from imported and externally developed DXF and DWG CAD files and includes 3D viewing technology for visualization (includes rotation and elevation capabilities).”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 9-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 16-19 of copending Application No. 16801153 and claims 1-6, 9-4 and 17-19 of copending Application No. 16801154. Although the claims at issue are not identical, they are not patentably distinct from each other because they claims an obvious variant of the instant claims. See the comparison below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application (16801151)
Related (16801153)
Related (16801154)
1. A computer implemented method comprising: 
accessing, by at least one processor, a model, wherein the model is comprised of a plurality of members; 

isolating, by at least one processor, a set of wall panels, wherein the wall panels are comprised of members; 









analyzing, by at least one processor, each of the members of the wall panel and determining a set of actual properties of each of the members; 

comparing, by at least one processor, the actual properties of the members are within a predetermined tolerance of a set of required properties for each of the specific members, wherein if the member is not within the set of required properties the member is conflicting; and 

generating, by at least one processor, a list of all conflicting members.  

Similar to claims 9 and 16.


accessing, by at least one processor, a model of a building; 



determining, by at least one processor, a set of properties associated with floor joist members; 

detecting, by at least one processor, a set of floor joists based on the set of properties associated with floor joist 

analyzing, by at least one processor, each of the members and determining a set of actual properties of each of the members; 


comparing, by at least one processor, if the set of actual properties of the members are within a predetermined value of a set of required properties for each of the members, wherein if the set of actual properties is outside the set of required properties predetermined value; and 

generating, by at least one processor, a list of all conflicting members.

Similar to claims 8 and 15.

accessing, by at least one processor, a model of a building; 



isolating, by at least one processor, a set of roof trusses, wherein the roof trusses are comprised of members; 









analyzing, by at least one processor, each of the members and determining the actual properties of each of the members; 


comparing, by at least one processor, if the actual properties of the members are within a predetermined tolerance of a set of required properties for each of the members; and 




generating, by at least one processor, a list of all conflicting members.

Similar to claims 9 and 17.
2. The computer implemented method of claim 1, wherein each member is analyzed for spatial positioning.  

Similar to claims 10 and 17.

2. The computer implemented method of claim 1, wherein each member is analyzed for spatial positioning.

Similar to claims 9 and 16.
2. The computer implemented method of claim 1, wherein each member is analyzed for spatial positioning.

Similar to claims 10 and 18.
3. The computer implemented method of claim 1, further comprising, extracting, by at least one processor, all non-wall panel members from the model.  

Similar to claims 11 and 18.

3. The computer implemented method of claim 1, further comprising, extracting, by at least one processor, all non-floor joist members from the model.

Similar to claims 10 and 17.
3. The computer implemented method of claim 1, further comprising, extracting, by at least one processor, all non-roof truss members from the model.


Similar to claim 11.
4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the wall panel members.  

Similar to claims 12 and 19.

4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, features of the members.

Similar to claims 11 and 18.
4. The computer implemented method of claim 1, further comprising, identifying, by one or more processors, the features of the roof truss members.

Similar to claim 12.
5. The computer implemented method of claim 4, wherein the features of the wall panel 

Similar to claims 13 and 20.



Similar to claims 12 and 19.


Similar to claim 13 and 19.
6. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, the conflicting member properties to within the predetermined tolerance of the set of required properties.  

Similar to claim 14.

6. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, the conflicting member's properties to within the predetermined values.


Similar to claim 13.
6. The computer implemented method of claim 1, further comprising, modifying, by at least one processor, the conflicting member properties to within a predetermined range of acceptable values.


Similar to claim 14.


As shown in the table above where limitations are very similar with each other are paired. The concept is the same but using different part of the structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148